DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/24/22.  These drawings are acceptable.

Response to Amendment
The objection to claim 9 is moot in view of applicant’s amendment to the claims. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art includes: US3,321,977 (herein after “Henry”).  Henry teaches a housing (there is only one drawing which will be referred to as Fig. 1) including a cavity formed in the first chamber 1.  The cavity has an inlet 4 and outlet 5 and a diaphragm 13.  However, the device of Henry fails to teach wherein the top plate forms a seal over the cavity, rather the dividing wall 3 separates the top of the housing and the top of the housing does not form a seal over the housing.  Between the diaphragm 13 and the dividing wall 3, there is a vent 15.  If the top plate of the housing is considered as the dividing wall 3, then the diaphragm is not between a top plate and the housing. 
	Henry fails to teach, suggest, or make obvious a housing, wherein the housing comprises: an internal cavity, wherein the internal cavity is an absence of material in the housing configured to be filled with a fluid; an inlet, wherein the inlet is a first opening in the housing fluidly coupling the housing to a fluid supply; and an outlet, wherein the outlet is a second opening in the housing fluidly coupling the housing to the fluid supply; and a top plate, wherein the top plate is configured to form a seal over the housing; and a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/1/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861